Citation Nr: 0122056	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  91-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
hemorrhoids, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970, from August 1972 to August 1975, from November 
1975 to February 1976, and from July 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision rendered 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased (compensable) disability 
rating for hemorrhoids.  This matter was previously before 
the Board in November 2000, at which time it was remanded to 
the RO for the correction of a procedural defect.  The basis 
for the remand was that although the RO later increased the 
veteran's disability rating for hemorrhoids to 10 percent, 
pursuant to a November 1994 rating decision in response to a 
Notice of Disagreement (NOD), the veteran was not issued a 
Statement of the Case (SOC).  As the RO has since issued an 
SOC and the veteran subsequently perfected an Appeal, the 
issue has come before the Board for appellate review.  

The Board further notes that although the veteran initially 
requested a personal hearing before the Board sitting at the 
RO in his December 2000 Appeal to the Board of Veterans' 
Appeals (VA From 9), the veteran withdrew his request for 
such a hearing in writing in July 2001.

The Board also observes that pursuant to its November 2000 
Board decision, the issue of the veteran's October 1998 
service connection claim for a psychiatric disorder was 
referred to the RO for appropriate action.  As was noted by 
the veteran's accredited representative in a July 2001 letter 
to VA, it appears that the RO has still not addressed this 
issue.  Therefore, the Board again refers this matter to the 
RO for appropriate action.   



FINDING OF FACT

The veteran's service-connected hemorrhoids are manifested by 
several large external hemorrhoids, internal hemorrhoids, a 
small fissure in ano, and persistent bleeding. 


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
of 20 percent for service-connected hemorrhoids have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7336 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected hemorrhoids is greater than the assigned disability 
rating reflects.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which allows for ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Pursuant to a November 1994 rating decision, the veteran's 
disability rating for hemorrhoids was increased to 10 
percent, effective June 19, 1991.  This 10 percent disability 
rating has remained in effect ever since.  

The most recent medical evidence consists of a November 1995 
VA examination report of the rectum and anus.  Objective 
findings included several large external hemorrhoids, 
internal hemorrhoids, and a small fissure in ano.  The 
examiner also noted the veteran's complaints of bright red 
blood on tissue paper every three weeks or so, with less 
frequent incidents of bright red blood in the toilet bowl.  
The diagnosis was internal and external hemorrhoids with 
fissure in ano. 

The veteran's hemorrhoid disability is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, which provides that the 
maximum 20 percent disability rating will be assigned when 
external or internal hemorrhoids are accompanied by 
persistent bleeding and with secondary anemia, or with 
fissures.  A 10 percent rating is for assignment when the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences. 

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that the assignment of 
the maximum 20 percent schedular rating is warranted under 
the circumstances of this case.  This conclusion is based on 
the medical evidence of record, which shows the veteran 
suffers from external and internal hemorrhoids with recurrent 
bleeding and a fissure.  Although the examiner did not 
actually observe any bleeding during the examination, he did 
not discount the veteran's complaints that bleeding occurs 
every three weeks.  The Board therefore finds that his 
complaints of persistent bleeding are consistent with the 
examiner's objective findings of hemorrhoids and a fissure.  
And although there is no evidence to show that the veteran 
suffers from anemia, since the veteran was shown to have a 
fissure in conjunction with the hemorrhoids and bleeding, 
evidence of anemia is not necessary for him to meet the 
criteria for a 20 percent rating.  

In sum, the Board finds that the assignment of a 20 percent 
disability rating for service-connected hemorrhoids is 
warranted.  As 20 percent is the highest rating available for 
hemorrhoids pursuant to the applicable schedular criteria, a 
rating in excess of 20 percent is not warranted.  


ORDER

A 20 percent disability rating for hemorrhoids is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

